 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10                                                       No. 1:19-cv-01307-GSA
      NICOLAS ZAVALA CISNEROS,
11
                            Plaintiff,
12                                                       ORDER DIRECTING PLAINTIFF TO
              v.                                         SUPPLEMENT APPLICATION TO
13                                                       PROCEED WITHOUT PREPAYMENT OF
      ANDREW SAUL, Commissioner of Social                FEES
14    Security,

15
                            Defendant.                   (Doc. 2)
16

17           Plaintiff Nicolas Zavala Cisneros (“Plaintiff”) seeks judicial review of a final decision of
18
     the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his application
19
     for disability insurance benefits pursuant to Title II and supplemental security income pursuant to
20
     Title XVI of the Social Security Act. Doc. 1. Plaintiff moves to proceed without payment of
21
     filing fees (in forma pauperis). Doc. 2. In response to question 5, Plaintiff states that he owns
22

23   “real estate, bonds, securities, other financial instruments, automobiles or any other thing of

24   value,” but does not complete the portion of the question requiring him to describe the property
25   and state its value.
26
             Because Plaintiff does not fully disclose his relevant assets, the Court is unable to
27
     determine whether ordering the application to proceed without payment of filing fees is necessary
28
                                                        1
 1   or appropriate. Accordingly, within ten (10) days of this order, Plaintiff is DIRECTED to submit
 2   complete disclosure of household income and assets.
 3

 4
     IT IS SO ORDERED.
 5
        Dated:    September 19, 2019                             /s/ Gary S. Austin
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
